Citation Nr: 0811754	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-07 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), to include as secondary to service-
connected post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial compensable rating for 
rhinitis.

4.  Entitlement to an effective date earlier than May 6, 
2002, for the grant of service connection for 
pseudofolliculitis barbae.

5.  Entitlement to an effective date earlier than November 
20, 2000, for the grant of service connection for rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1987 to July 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) that granted noncompensable 
service connection for rhinitis, effective November 2, 2000; 
granted service connection and awarded a 10 percent 
disability rating for pseudofolliculitis barbae, effective 
May 6, 2002; and denied service connection for a right 
shoulder disability and for GERD, to include as secondary to 
PTSD.  In September 2005, the Board remanded the claims for 
service connection for a right shoulder disability and GERD, 
to include as secondary to PTSD for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

With respect to the claims of entitlement to an initial 
compensable rating for rhinitis, and for earlier effective 
dates of service connection for rhinitis and 
pseudofolliculitis barbae, in a statement received in October 
2007, the veteran disagreed with the effective dates of 
service connection and the rating established for his 
rhinitis in the September 2007 rating decision.  It does not 
appear from a review of the claims file that the veteran has 
been issued a statement of the case on these issues.  Where a 
notice of disagreement has been filed with regard to an 
issue, and a statement of the case has not been issued, the 
appropriate Board action is to remand the issue for issuance 
of a statement of the case.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

With respect to the claims for service connection for a right 
shoulder disability and for GERD, VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion where it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

In September 2005, the Board remanded the claims for service 
connection for a right shoulder disability and for GERD in 
effort to obtain opinions regarding whether it was as likely 
as not that the veteran's right shoulder disability first 
manifested during service and as to whether it was as likely 
as not that the veteran's GERD was caused or aggravated by 
his PTSD.  On examination in March 2007, the examiner 
determined that while there was record of a complaint of a 
right shoulder disability on separation from service, because 
there was no in-service evidence of treatment for a right 
shoulder disability, he was unable to opine as to the 
relationship between the veteran's current right shoulder 
disability and his in-service complaints.  In so determining, 
the examiner neglected to take into consideration the 
veteran's statements regarding his history of the right 
shoulder disability, as well as the lay statements provided 
by the veteran's fellow service members.  As the veteran and 
his fellow service members have provided credible testimony 
regarding the incurrence of the injury, and the veteran is 
competent to testify as to both the incurrence and continuity 
of symptomatology associated with the injury, the Board finds 
that the examination report is not adequate for rating 
purposes, and this matter must be remanded.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when a layperson is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) (lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself); 
Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not comment on the 
veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion).  

With regard to the claim for service connection for GERD, in 
September 2005, the Board specifically requested that a VA 
examiner comment as to whether the veteran's PTSD caused or 
aggravated his GERD.  In the March 2007 report of 
examination, the examiner declined to provide an opinion as 
to either of these questions, and instead commented that it 
was possible for GERD to occur either with or without a 
concurrent diagnosis of PTSD.  The examiner additionally 
stated that the two disorders had different etiologies.  The 
examiner's failure to address whether the veteran's GERD is 
aggravated by his PTSD rendered the March 2007 report of 
examination inadequate for rating purposes.  Stegall v. West, 
11 Vet. App. 268 (1998).  As it remains unclear to the Board 
whether the veteran's GERD is aggravated by his PTSD, the 
Board finds that a remand for an additional opinion is 
necessary.  38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a joints 
examination.  The examiner should 
specifically opine as to whether it is 
as likely as not (50 percent 
probability or greater) that the 
veteran's current right shoulder 
disability is related to his in-service 
complaints of a "trick" right 
shoulder.  In this regard, the examiner 
should consider the veteran's 
statements regarding the incurrence of 
the right shoulder disability, in 
addition to his statement regarding the 
continuity of symptomatology, as well 
as the lay statements provided by the 
veteran's fellow service members 
regarding the incurrence of the injury.  
The examiner should also provide an 
opinion as to the approximate date of 
onset of the veteran's current right 
shoulder disability.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  The 
rationale for the opinion must be 
provided.

2.  Schedule the veteran for a 
gastrointestinal examination.  The 
examiner should specifically consider 
the post-service medical record dated 
in October 2001 which indicates that 
the veteran's GERD was worsened as a 
result of his anxiety.  The examiner 
should opine as to etiology of the 
veteran's GERD, including as to whether 
it is as likely as not (50 percent 
probability or greater) that the 
veteran's GERD was either caused or 
aggravated (permanently increased in 
severity beyond the natural progress of 
the disease) by anti-inflammatory 
medications prescribed for his right 
shoulder disability.  The claims file 
must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
must indicate in the examination report 
that the claims file was reviewed.  

3.  Send the veteran and his 
representative a statement of the case 
on the issues of entitlement to an 
initial compensable rating for 
rhinitis, and for earlier effective 
dates of service connection for 
rhinitis and pseudofolliculitis barbae.  
He should be informed of his appeal 
rights.

4.  Then, readjudicate the claims for 
service connection for a right shoulder 
disability and for GERD, to include as 
secondary to service-connected PTSD.  
If action remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

